Martin, J.,

delivered the opinion of the court.
In this case the citation of appeal is subscribed by a person who styles himself “ clerk of the Court of Probates, for the parish of Concordia.” The attorneys of the appellees endorsed on the back of this citation, “ We hereby accept service of the written citation, and petition of appeal annexed. 25th August, 1837.”
The dismissal of the appeal is asked on the ground that the citation is not signed by the judge of probates, there being no clerk provided by law, for the Court of Probates for that parish, and the person who signed the citation not being the judge.
The motion is resisted on a suggestion that the irregularity is cured by the acceptance of the service. It is clear that the citation is irregular, but it is not so clear that the acceptance of the service cures it. Nothing shows that the attorneys rvere authorized to accept service, or waive the irregularity. We have, however, considered the case in the way most favorable to the appellants, i. e., as if the appellees iiiii „ ■ m. themselves had made the acceptance of service. The condition of the appellants would then be no better than if the sheriff had returned, that he had duly served the citation and petition of appeal on the appellees.
The accept-of°a defective or insufficient cita- or"h?syauorneys[ does not waive or cure any irregularities in the citation itself.
The latter then would certainly have the right to object^ that the citation wanted the seal of the court, that they were uot therein cited to appear on the return day fixed by the juc¡geí or ^iat it was not signed by the person who alone was authorized to sign it. The acceptance dispenses with the service of the citation, but does not cure its irregularity,
The appeal is therefore dismissed, with costs.